 
 
I 
108th CONGRESS
2d Session
H. R. 5175 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Carson of Oklahoma introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to stabilize the amount of the Medicare part B premium. 
 
 
1.Short titleThis Act may be cited as the Keep the Promise of Medicare Act of 2004. 
2.Stabilization of medicare part b premiumSection 1839(a)(3) of the Social Security Act (42 U.S.C. 1395r(a)(3)) is amended by adding at the end the following new sentence: Notwithstanding the preceding sentences, the monthly premium rate determined under this paragraph for each month in 2005 may not exceed an amount equal to the monthly premium rate determined under this paragraph for each month in 2004 adjusted by the percentage change in the average Consumer Price Index for Urban Wage Earners and Clerical Workers (CPI–W) for the third quarter of 2003 to the third quarter of 2004.. 
 
